Title: An Account Stated against G. G., [17 January 1769]
From: Franklin, Benjamin
To: 


To the Printer of the Public Advertiser.
Sir,
[January 17, 1769]
I thank you for the Information you so readily gave at the Request of the Manufacturer of London, relating to the Agreement going forward in America not to use more of our Manufactures. The Memorial you published in your Paper of the 13th inst. from the Merchants of Philadelphia, addressed to the Merchants and Manufacturers of Great Britain, makes the Point sufficiently clear. And as, by what I can otherways learn, there is not the smallest Probability of an Accomodation while the present A—n M—r continues in that Department, nor the least Prospect of his being removed; but on the contrary all his rash ill-judged Measures are to be approved confirmed and pursued; and even the first Projector of the Mischief, Mr. G. G. is to be brought in again, to assist in compleating it, I think ’tis Time to state an Account, in order to form some kind of Estimate what we are like to be Gainers or Losers by quarreling with our best Friends and greatest Customers. For a Quarrel I see it will be! Depriving them of their Privileges for no Offence, and sending Soldiers to insult them, strengthens their Determination to take no more of our Goods, and makes that Determination more general: This will provoke us to use them with more Severity; that more alienates and exasperates them; till, driven to Despair, an open Rupture becomes unavoidable, and the cordial Amity so much to the Advantage of both, which has hitherto subsisted between the two Countries, comes to be converted into the most implacable mutual Hatred, such as we see at this Day, between the Spaniards and Portuguese, the Genoese and the Corsicans, which arose originally from the very same Misconduct in the governing Countries. By this we are to lose a greatly growing Trade, at present worth Five Millions a Year, which our Enemies will gain sooner or later, and so to us make the Difference double; and we are to turn Three Million of Friends into so many mortal Enemies, another double Diminution of our comparative Strength. And what is all this for? Is it that we [may] obtain by Force much less than we might have had from them by voluntary Grant? And how comes it about? A wrong-headed, short-sighted Financier imagined that he should make a great Figure in opening his Budget, and appear to have wonderful Abilities, if he could shew how a new Tax might be raised, which none who heard him should either pay or feel. America was then no longer to give; but what we wanted was to be taken from her by our Almighty Power. The Measure was found impracticable, and therefore soon dropt. An inconsiderate Successor, from the same Motives, renewed the Attempt in another Shape. Just or unjust, politic or impolitic, constitutional or unconstitutional, are with such Statemen Points entirely out of the Question. The first disappointed and displaced Projector harbours inveterate Malice to the Americans for murdering his Child. He and his Scribblers are thence continually endeavouring to exasperate the Nation against them, and urging every Step that may provoke them to such Acts as may justify the Character he gives of them. We are told indeed sometimes that the People of America would generally be quiet, if it were not for their factious Demagogues, and that the whole Mischief is owing only to two or three restless Spirits there; that the Contest really is between Messrs. Otis, Cushing and Adams on the one Part, and the whole People of England on the other. This is merely to countenance the Proposition of sending for these Men in order to hang them, which some seem to have much at Heart; though from the Blood of those three, probably would spring three hundred more. But in Truth, the Parties are G.G. L——d H. and the D. of B. on the one Side, and on the other all our Fellow-Subjects in America. The People of England have no other Concern in the Dispute but that of being immense Losers by it’s being started and persisted in, or infinite Gainers by it’s being dropt. I talked of stating in Account: For Distinctness sake, I will state two: the first of what our Stockholders have lost already, the second of what the Nation will probably lose; in doing which I shall not pretend to mathematical Precision, for the Premises will scarce admit of it, they being partly assumed upon probable Conjecture. I only put them into the Form of Accounts for the sake of more distinctly viewing the Subject.
Dr. the Right Hon. G. G. Esq; and Co. in Account with the Stockholders of Great Britain.


  To the Loss of Five per Cent. on their Capital Stock of 145 Millions by the Fall occasioned by the late American Measure, amounting to
  £ 7,250,000


  Supra Cr.



  By the Stockholders Share of the neat Duties received in America, in Alleviation of British Taxes
  3,500


  Balance due from the said G. G. and Co
  7,246,500



  7,250,000


In this I have stated the Loss of Five per Cent. as so much Loss to the Stockholders only; and this already incurred. What their future Loss will be, if the Rupture hitherto only apprehended shall take Place, is impossible to estimate, as no one can foresee how low the Stocks will then fall. If it should be, as probably it may be, Thirty per Cent more, their Loss will exceed Forty Millions. But it will besides be accompanied with a proportionate Loss to the Nation by the Fall of Public Credit, since the State must of course give so much more for Money wanted.
Now to form my other Account, I will make several immediate Suppositions. First, I will suppose no other Nation shall take Advantage of our Embroil in America, to fall upon us while we are subduing her. Secondly, that a War of ten Years, in which Twentyfive Thousand of Land Forces only are to be kept up and employed, with twenty Frigates, and Five Thousand Seamen, shall be sufficient to finish the Business by reducing the whole fifteen Colonies; though it cost us five Years in the last War to reduce but one of them, with the Help of all the rest, and double the Number of Men. Thirdly, that after they are reduced, they shall be in the most perfect Good-humour with us, retain no Resentment of the Injuries we have done them, be as fond of us, and of our Fashions and Manufactures as ever they were, and that it will be therefore quite unnecessary to keep up an equal or indeed any Army to continue and secure the Subjection we have reduced them to. The Account will then stand thus:
Dr. The Hon. G.G. Esq; and Co. in Account with Great-Britain.


For the Transport Service in carrying over 25,000 Men, with the Stores, &c. at the Rate of £10 per Man, including all Charges
£250,000


The above to be repeated three Times more in the ten Years to keep up the Number; an Army in actual Service always requireing a Number of Recruits equal to the whole in every three Years
750,000


For the Recruiting Service and Bounty Money of 100,000 Men to be spent in this War
500,000


For the Pay, Cloathing and Subsistence of 25,000 Men ten Years at £20 per Man, including also Arms, Ammunition, &c.
5,000,000


For the Sea Service, 5000 Men, their Pay, Subsistence, Wear and Tear of Ships, &c. &c. &c. at £200,000 per Ann.
2,000,000


For the Loss of our Trade with those Countries during the ten Years, at 5,000,000 per Ann.
50,000,000



For weakening the British Empire by all the Damage done it’s Subjects, in obstructing or destroying their Improvements, Buildings, Ships, Trade with Foreigners, &c. and throwing all the Commerce they used to carry on for us into the Hands of our Rivals or Enemies
  £ 50,000,000


For the Blood spilt on both Sides, we charge
        000



108,500,000


  SupraCr.



By the Honour and Glory of having made Slaves of Three Millions of Freemen
        000


Thus stand the Accounts; and yet this same G.G. the Root of the whole Evil, sets up for an O Economist. I am, Sir, Your humble Servant,
Another Manufacturer OF London.
